DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 11/26/2021  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
  Therefore, Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
3.	The IDS submitted on 11/26/2021 has been considered and entered.

Allowable Subject Matter
4.	  Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Mudalige et al. (USP 2013/0030606) teaches,  a method of autonomously convoying vehicles traveling along a route with a 

 The prior arts of record fail to teach, make obvious , or suggest,  a system,  computer instructions and a method for managing communications between a plurality of vehicles comprising, among other limitations, transmitting data packets over a communication link between a first vehicle and a second vehicle; determining a communication attribute associated with the communication link between the first vehicle and the second vehicle, wherein: the communication attribute is at least in part dependent on a distance between the first vehicle and the second vehicle, and the communication attribute is safety critical; and causing the first vehicle and the second vehicle to perform an action based on the communication attribute, wherein the action includes one or more of: an activation of an automated vehicle function, a deactivation of an automated vehicle function, or an adjustment of an automated vehicle function.


 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663